

	

		II 

		109th CONGRESS

		1st Session

		S. 401

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Harkin (for himself,

			 Mr. Specter, Mr. Kennedy, Mr.

			 Kerry, Mr. Biden,

			 Mr. Dayton, Ms.

			 Landrieu, Mr. Schumer,

			 Mr. Corzine, Mr. Lautenberg, Mr.

			 Lieberman, and Mr. Dodd)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to provide individuals with disabilities and older Americans with equal

		  access to community-based attendant services and supports, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Medicaid Community-Based Attendant

			 Services and Supports Act of 2005.

			

				(b)

				Table of contents

				The table of contents for

			 this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings and

				purposes.

					Title I—Establishment of medicaid

				plan benefit

					Sec. 101. Coverage of

				community-based attendant services and supports under the medicaid

				program.

					Sec. 102. Enhanced FMAP for

				ongoing activities of early coverage States that enhance and promote the use of

				community-based attendant services and supports.

					Sec. 103. Increased Federal

				financial participation for certain expenditures.

					Title II—Promotion of systems

				change and capacity building

					Sec. 201. Grants to promote

				systems change and capacity building.

					Sec. 202. Demonstration project

				to enhance coordination of care under the medicare and medicaid programs for

				non-elderly dual eligible individuals.

				

			

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress makes the following

			 findings:

				

					(1)

					Long-term services and

			 supports provided under the medicaid program established under title XIX of the

			 Social Security Act (42 U.S.C. 1396 et

			 seq.) must meet the ability and life choices of individuals with disabilities

			 and older Americans, including the choice to live in one’s own home or with

			 one’s own family and to become a productive member of the community.

				

					(2)

					Research on the provision of

			 long-term services and supports under the medicaid program (conducted by and on

			 behalf of the Department of Health and Human Services) has revealed a

			 significant funding bias toward institutional care. Only about 33 percent of

			 long term care funds expended under the medicaid program, and only about 11

			 percent of all funds expended under that program, pay for services and supports

			 in home and community-based settings.

				

					(3)

					In the case of medicaid

			 beneficiaries who need long term care, the only long-term care service

			 currently guaranteed by Federal law in every State is nursing home care. Only

			 30 States have adopted the benefit option of providing personal care services

			 under the medicaid program. Although every State has chosen to provide certain

			 services under home and community-based waivers, these services are unevenly

			 available within and across States, and reach a small percentage of eligible

			 individuals. In fiscal year 2003, only 7 States spent 50 percent or more of

			 their medicaid long term care funds under the medicaid program on home and

			 community-based care.

				

					(4)

					The goals of the Nation

			 properly include providing families of children with disabilities, working-age

			 adults with disabilities, and older Americans with—

					

						(A)

						a meaningful choice of

			 receiving long-term services and supports in the most integrated setting

			 appropriate to their needs;

					

						(B)

						the greatest possible control

			 over the services received and, therefore, their own lives and futures;

			 and

					

						(C)

						quality services that

			 maximize independence in the home and community, including in the

			 workplace.

					

				(b)

				Purposes

				The purposes of this Act are

			 the following:

				

					(1)

					To reform the medicaid

			 program established under title XIX of the Social

			 Security Act (42 U.S.C. 1396 et seq.) to provide

			 equal access to community-based attendant services and supports.

				

					(2)

					To provide financial

			 assistance to States as they reform their long-term care systems to provide

			 comprehensive statewide long-term services and supports, including

			 community-based attendant services and supports that provide consumer choice

			 and direction, in the most integrated setting appropriate.

				

			I

			Establishment of medicaid plan benefit

			

				101.

				Coverage of Community-Based attendant services and supports

			 under the medicaid program

				

					(a)

					Mandatory coverage

					

						Section

			 1902(a)(10)(D) of the Social

			 Security Act (42 U.S.C.

			 1396a(a)(10)(D)) is amended—

					

						(1)

						by inserting

			 (i) after (D);

					

						(2)

						by adding and

			 after the semicolon; and

					

						(3)

						by adding at the end the

			 following new clause:

						

							

								(ii)

								subject to section 1936,

				for the inclusion of community-based attendant services and supports for any

				individual who—

								

									(I)

									is eligible for medical

				assistance under the State plan;

								

									(II)

									with respect to whom there

				has been a determination that the individual requires the level of care

				provided in a nursing facility or an intermediate care facility for the

				mentally retarded (whether or not coverage of such intermediate care facility

				is provided under the State plan); and

								

									(III)

									chooses to receive such

				services and supports;

								.

					

					(b)

					Community-Based attendant services and supports

					

						(1)

						In general

						Title XIX of the

			 Social Security Act (42 U.S.C. 1396 et

			 seq.) is amended—

						

							(A)

							by redesignating section 1936

			 as section 1937; and

						

							(B)

							by inserting after section

			 1935 the following:

							

								

									1936.

									Community-Based attendant services and

		  supports(a)

										Required coverage

										

											(1)

											In general

											Not later than October 1,

				2009, a State shall provide through a plan amendment for the inclusion of

				community-based attendant services and supports (as defined in subsection

				(g)(1)) for individuals described in section 1902(a)(10)(D)(ii) in accordance

				with this section.

										

											(2)

											Enhanced FMAP and additional Federal financial support for

				earlier coverage

											Notwithstanding section

				1905(b), during the period that begins on October 1, 2005, and ends on

				September 30, 2009, in the case of a State with an approved plan amendment

				under this section during that period that also satisfies the requirements of

				subsection (c) the Federal medical assistance percentage shall be equal to the

				enhanced FMAP described in section 2105(b) with respect to medical assistance

				in the form of community-based attendant services and supports provided to

				individuals described in section 1902(a)(10)(D)(ii) in accordance with this

				section on or after the date of the approval of such plan amendment.

										

										(b)

										Development and implementation of benefit

										In order for a State plan

				amendment to be approved under this section, a State shall provide the

				Secretary with the following assurances:

										

											(1)

											Assurance of development and implementation

				collaboration

											That the State has

				developed and shall implement the provision of community-based attendant

				services and supports under the State plan through active collaboration

				with—

											

												(A)

												individuals with

				disabilities;

											

												(B)

												elderly individuals;

											

												(C)

												representatives of such

				individuals; and

											

												(D)

												providers of, and advocates

				for, services and supports for such individuals.

											

											(2)

											Assurance of provision on a statewide basis and in most

				integrated setting

											That community-based

				attendant services and supports will be provided under the State plan to

				individuals described in section 1902(a)(10)(D)(ii) on a statewide basis and in

				a manner that provides such services and supports in the most integrated

				setting appropriate for each individual eligible for such services and

				supports.

										

											(3)

											Assurance of nondiscrimination

											That the State will provide

				community-based attendant services and supports to an individual described in

				section 1902(a)(10)(D)(ii) without regard to the individual’s age, type of

				disability, or the form of community-based attendant services and supports that

				the individual requires in order to lead an independent life.

										

											(4)

											Assurance of maintenance of effort

											That the level of State

				expenditures for optional medical assistance that—

											

												(A)

												is described in a paragraph

				other than paragraphs (1) through (5), (17) and (21) of section 1905(a) or that

				is provided under a waiver under section 1915, section 1115, or otherwise;

				and

											

												(B)

												is provided to individuals

				with disabilities or elderly individuals for a fiscal year,

											shall not be less than the level of

				such expenditures for the fiscal year preceding the fiscal year in which the

				State plan amendment to provide community-based attendant services and supports

				in accordance with this section is approved.

										(c)

										Requirements for Enhanced FMAP for early coverage

										In addition to satisfying

				the other requirements for an approved plan amendment under this section, in

				order for a State to be eligible under subsection (a)(2) during the period

				described in that subsection for the enhanced FMAP for early coverage under

				subsection (a)(2), the State shall satisfy the following requirements:

										

											(1)

											Specifications

											With respect to a fiscal

				year, the State shall provide the Secretary with the following specifications

				regarding the provision of community-based attendant services and supports

				under the plan for that fiscal year:

											

												(A)

												(i)

													The number of individuals

				who are estimated to receive community-based attendant services and supports

				under the plan during the fiscal year.

												

													(ii)

													The number of individuals

				that received such services and supports during the preceding fiscal

				year.

												

												(B)

												The maximum number of

				individuals who will receive such services and supports under the plan during

				that fiscal year.

											

												(C)

												The procedures the State

				will implement to ensure that the models for delivery of such services and

				supports are consumer controlled (as defined in subsection (g)(2)(B)).

											

												(D)

												The procedures the State

				will implement to inform all potentially eligible individuals and relevant

				other individuals of the availability of such services and supports under this

				title, and of other items and services that may be provided to the individual

				under this title or title XVIII.

											

												(E)

												The procedures the State

				will implement to ensure that such services and supports are provided in

				accordance with the requirements of subsection (b)(1).

											

												(F)

												The procedures the State

				will implement to actively involve individuals with disabilities, elderly

				individuals, and representatives of such individuals in the design, delivery,

				administration, and evaluation of the provision of such services and supports

				under this title.

											

											(2)

											Participation in evaluations

											The State shall provide the

				Secretary with such substantive input into, and participation in, the design

				and conduct of data collection, analyses, and other qualitative or quantitative

				evaluations of the provision of community-based attendant services and supports

				under this section as the Secretary deems necessary in order to determine the

				effectiveness of the provision of such services and supports in allowing the

				individuals receiving such services and supports to lead an independent life to

				the maximum extent possible.

										

										(d)

										Quality assurance program

										

											(1)

											State responsibilities

											In order for a State plan

				amendment to be approved under this section, a State shall establish and

				maintain a quality assurance program with respect to community-based attendant

				services and supports that provides for the following:

											

												(A)

												The State shall establish

				requirements, as appropriate, for agency-based and other delivery models that

				include—

												

													(i)

													minimum qualifications and

				training requirements for agency-based and other models;

												

													(ii)

													financial operating

				standards; and

												

													(iii)

													an appeals procedure for

				eligibility denials and a procedure for resolving disagreements over the terms

				of an individualized plan.

												

												(B)

												The State shall modify the

				quality assurance program, as appropriate, to maximize consumer independence

				and consumer control in both agency-provided and other delivery models.

											

												(C)

												The State shall provide a

				system that allows for the external monitoring of the quality of services and

				supports by entities consisting of consumers and their representatives,

				disability organizations, providers, families of disabled or elderly

				individuals, members of the community, and others.

											

												(D)

												The State shall provide for

				ongoing monitoring of the health and well-being of each individual who receives

				community-based attendant services and supports.

											

												(E)

												The State shall require

				that quality assurance mechanisms appropriate for the individual be included in

				the individual’s written plan.

											

												(F)

												The State shall establish a

				process for the mandatory reporting, investigation, and resolution of

				allegations of neglect, abuse, or exploitation in connection with the provision

				of such services and supports.

											

												(G)

												The State shall obtain

				meaningful consumer input, including consumer surveys, that measure the extent

				to which an individual receives the services and supports described in the

				individual’s plan and the individual’s satisfaction with such services and

				supports.

											

												(H)

												The State shall make

				available to the public the findings of the quality assurance program.

											

												(I)

												The State shall establish

				an ongoing public process for the development, implementation, and review of

				the State’s quality assurance program.

											

												(J)

												The State shall develop and

				implement a program of sanctions for providers of community-based services and

				supports that violate the terms or conditions for the provision of such

				services and supports.

											

											(2)

											Federal responsibilities

											

												(A)

												Periodic evaluations

												The Secretary shall conduct

				a periodic sample review of outcomes for individuals who receive

				community-based attendant services and supports under this title.

											

												(B)

												Investigations

												The Secretary may conduct

				targeted reviews and investigations upon receipt of an allegation of neglect,

				abuse, or exploitation of an individual receiving community-based attendant

				services and supports under this section.

											

												(C)

												Development of provider sanction guidelines

												The Secretary shall develop

				guidelines for States to use in developing the sanctions required under

				paragraph (1)(J).

											

										(e)

										Reports

										The Secretary shall submit

				to Congress periodic reports on the provision of community-based attendant

				services and supports under this section, particularly with respect to the

				impact of the provision of such services and supports on—

										

											(1)

											individuals eligible for

				medical assistance under this title;

										

											(2)

											States; and

										

											(3)

											the Federal

				Government.

										

										(f)

										No effect on ability to provide coverage under a

				waiver

										

											(1)

											In general

											Nothing in this section

				shall be construed as affecting the ability of a State to provide coverage

				under the State plan for community-based attendant services and supports (or

				similar coverage) under a waiver approved under section 1915, section 1115, or

				otherwise.

										

											(2)

											Eligibility for enhanced match

											In the case of a State that

				provides coverage for such services and supports under a waiver, the State

				shall not be eligible under subsection (a)(2) for the enhanced FMAP for the

				early provision of such coverage unless the State submits a plan amendment to

				the Secretary that meets the requirements of this section.

										

										(g)

										Definitions

										In this title:

										

											(1)

											Community-Based attendant services and supports

											

												(A)

												In general

												The term

				community-based attendant services and supports means attendant

				services and supports furnished to an individual, as needed, to assist in

				accomplishing activities of daily living, instrumental activities of daily

				living, and health-related functions through hands-on assistance, supervision,

				or cueing—

												

													(i)

													under a plan of services

				and supports that is based on an assessment of functional need and that is

				agreed to by the individual or, as appropriate, the individual’s

				representative;

												

													(ii)

													in a home or community

				setting, which may include a school, workplace, or recreation or religious

				facility, but does not include a nursing facility or an intermediate care

				facility for the mentally retarded;

												

													(iii)

													under an agency-provider

				model or other model (as defined in paragraph (2)(C)); and

												

													(iv)

													the furnishing of which is

				selected, managed, and dismissed by the individual, or, as appropriate, with

				assistance from the individual’s representative.

												

												(B)

												Included services and supports

												Such term includes—

												

													(i)

													tasks necessary to assist

				an individual in accomplishing activities of daily living, instrumental

				activities of daily living, and health-related functions;

												

													(ii)

													the acquisition,

				maintenance, and enhancement of skills necessary for the individual to

				accomplish activities of daily living, instrumental activities of daily living,

				and health-related functions;

												

													(iii)

													backup systems or

				mechanisms (such as the use of beepers) to ensure continuity of services and

				supports; and

												

													(iv)

													voluntary training on how

				to select, manage, and dismiss attendants.

												

												(C)

												Excluded services and supports

												Subject to subparagraph

				(D), such term does not include—

												

													(i)

													the provision of room and

				board for the individual;

												

													(ii)

													special education and

				related services provided under the Individuals with Disabilities Education Act

				and vocational rehabilitation services provided under the

				Rehabilitation Act of 1973;

												

													(iii)

													assistive technology

				devices and assistive technology services;

												

													(iv)

													durable medical equipment;

				or

												

													(v)

													home modifications.

												

												(D)

												Flexibility in transition to Community-Based home

				setting

												Such term may include

				expenditures for transitional costs, such as rent and utility deposits, first

				month’s rent and utilities, bedding, basic kitchen supplies, and other

				necessities required for an individual to make the transition from a nursing

				facility or intermediate care facility for the mentally retarded to a

				community-based home setting where the individual resides.

											

											(2)

											Additional definitions

											

												(A)

												Activities of daily living

												The term activities

				of daily living includes eating, toileting, grooming, dressing, bathing,

				and transferring.

											

												(B)

												Consumer controlled

												The term consumer

				controlled means a method of providing services and supports that allow

				the individual, or where appropriate, the individual’s representative, maximum

				control of the community-based attendant services and supports, regardless of

				who acts as the employer of record.

											

												(C)

												Delivery models

												

													(i)

													Agency-provider model

													The term

				agency-provider model means, with respect to the provision of

				community-based attendant services and supports for an individual, a method of

				providing consumer controlled services and supports under which entities

				contract for the provision of such services and supports.

												

													(ii)

													Other models

													The term other

				models means methods, other than an agency-provider model, for the

				provision of consumer controlled services and supports. Such models may include

				the provision of vouchers, direct cash payments, or use of a fiscal agent to

				assist in obtaining services.

												

												(D)

												Health-related functions

												The term

				health-related functions means functions that can be delegated or

				assigned by licensed health-care professionals under State law to be performed

				by an attendant.

											

												(E)

												Instrumental activities of daily living

												The term instrumental

				activities of daily living includes meal planning and preparation,

				managing finances, shopping for food, clothing, and other essential items,

				performing essential household chores, communicating by phone and other media,

				and traveling around and participating in the community.

											

												(F)

												Individual’s representative

												The term individual’s

				representative means a parent, a family member, a guardian, an advocate,

				or an authorized representative of an individual.

											.

						

					(c)

					Conforming amendments

					

						(1)

						Mandatory benefit

						

							Section

			 1902(a)(10)(A) of the Social

			 Security Act (42 U.S.C.

			 1396a(a)(10)(A)) is amended, in the matter preceding clause

			 (i), by striking (17) and (21) and inserting (17), (21),

			 and (28).

					

						(2)

						Definition of medical assistance

						

							Section

			 1905(a) of the Social Security

			 Act (42

			 U.S.C. 1396d) is amended—

						

							(A)

							by striking

			 and at the end of paragraph (27);

						

							(B)

							by redesignating paragraph

			 (28) as paragraph (29); and

						

							(C)

							by inserting after paragraph

			 (27) the following:

							

								

									(28)

									community-based attendant

				services and supports (to the extent allowed and as defined in section 1936);

				and

								.

						

						(3)

						IMD/ICFMR requirements

						

							Section

			 1902(a)(10)(C)(iv) of the Social

			 Security Act (42 U.S.C.

			 1396a(a)(10)(C)(iv)) is amended by inserting and

			 (28) after (24).

					

					(d)

					Effective dates

					

						(1)

						In general

						Except as provided in

			 paragraph (2), the amendments made by this section (other than the amendment

			 made by subsection (c)(1)) take effect on October 1, 2005, and apply to medical

			 assistance provided for community-based attendant services and supports

			 described in section

			 1936 of the Social Security

			 Act furnished on or after that date.

					

						(2)

						Mandatory benefit

						The amendment made by

			 subsection (c)(1) takes effect on October 1, 2009.

					

				102.

				Enhanced FMAP for ongoing activities of early coverage States

			 that enhance and promote the use of Community-Based attendant services and

			 supports

				

					(a)

					In general

					

						Section

			 1936 of the Social Security

			 Act, as added by section 101(b), is amended—

					

						(1)

						by redesignating subsections

			 (d) through (g) as subsections (f) through (i), respectively;

					

						(2)

						in subsection (a)(1), by

			 striking subsection (g)(1) and inserting subsection

			 (i)(1);

					

						(3)

						in subsection (a)(2), by

			 inserting , and with respect to expenditures described in subsection

			 (d), the Secretary shall pay the State the amount described in subsection

			 (d)(1) before the period;

					

						(4)

						in subsection (c)(1)(C), by

			 striking subsection (g)(2)(B) and inserting subsection

			 (i)(2)(B); and

					

						(5)

						by inserting after subsection

			 (c), the following:

						

							

								(d)

								Increased Federal financial participation for early coverage

				States that meet certain benchmarks

								

									(1)

									In general

									Subject to paragraph (2),

				for purposes of subsection (a)(2), the amount and expenditures described in

				this subsection are an amount equal to the Federal medical assistance

				percentage, increased by 10 percentage points, of the expenditures incurred by

				the State for the provision or conduct of the services or activities described

				in paragraph (3).

								

									(2)

									Expenditure criteria

									A State shall—

									

										(A)

										develop criteria for

				determining the expenditures described in paragraph (1) in collaboration with

				the individuals and representatives described in subsection (b)(1); and

									

										(B)

										submit such criteria for

				approval by the Secretary.

									

									(3)

									Services and activities described

									For purposes of paragraph

				(1), the services and activities described in this subparagraph are the

				following:

									

										(A)

										One-stop intake, referral,

				and institutional diversion services.

									

										(B)

										Identifying and remedying

				gaps and inequities in the State’s current provision of long-term services,

				particularly those services that are provided based on such factors as age,

				disability type, ethnicity, income, institutional bias, or other similar

				factors.

									

										(C)

										Establishment of consumer

				participation and consumer governance mechanisms, such as cooperatives and

				regional service authorities, that are managed and controlled by individuals

				with significant disabilities who use community-based services and supports or

				their representatives.

									

										(D)

										Activities designed to

				enhance the skills, earnings, benefits, supply, career, and future prospects of

				workers who provide community-based attendant services and supports.

									

										(E)

										Continuous improvement

				activities that are designed to ensure and enhance the health and well-being of

				individuals who rely on community-based attendant services and supports,

				particularly activities involving or initiated by consumers of such services

				and supports or their representatives.

									

										(F)

										Family support services to

				augment the efforts of families and friends to enable individuals with

				disabilities of all ages to live in their own homes and communities.

									

										(G)

										Health promotion and

				wellness services and activities.

									

										(H)

										Provider recruitment and

				enhancement activities, particularly such activities that encourage the

				development and maintenance of consumer controlled cooperatives or other small

				businesses or microenterprises that provide community-based attendant services

				and supports or related services.

									

										(I)

										Activities designed to

				ensure service and systems coordination.

									

										(J)

										Any other services or

				activities that the Secretary deems appropriate.

									.

					

					(b)

					Effective date

					The amendments made by

			 subsection (a) take effect on October 1, 2005.

				

				103.

				Increased Federal financial participation for certain

			 expenditures

				

					(a)

					In general

					

						Section

			 1936 of the Social Security

			 Act, as added by section 101(b) and amended by section 102, is

			 amended by inserting after subsection (d) the following:

					

						

							(e)

							Increased Federal financial participation for certain

				expenditures

							

								(1)

								Eligibility for payment

								

									(A)

									In general

									In the case of a State that

				the Secretary determines satisfies the requirements of subparagraph (B), the

				Secretary shall pay the State the amounts described in paragraph (2) in

				addition to any other payments provided for under section 1903 or this section

				for the provision of community-based attendant services and supports.

								

									(B)

									Requirements

									The requirements of this

				subparagraph are the following:

									

										(i)

										The State has an approved

				plan amendment under this section.

									

										(ii)

										The State has incurred

				expenditures described in paragraph (2).

									

										(iii)

										The State develops and

				submits to the Secretary criteria to identify and select such expenditures in

				accordance with the requirements of paragraph (3).

									

										(iv)

										The Secretary determines

				that payment of the applicable percentage of such expenditures (as determined

				under paragraph (2)(B)) would enable the State to provide a meaningful choice

				of receiving community-based services and supports to individuals with

				disabilities and elderly individuals who would otherwise only have the option

				of receiving institutional care.

									

								(2)

								Amounts and expenditures described

								

									(A)

									Expenditures in excess of 150 percent of baseline

				amount

									The amounts and

				expenditures described in this paragraph are an amount equal to the applicable

				percentage, as determined by the Secretary in accordance with subparagraph (B),

				of the expenditures incurred by the State for the provision of community-based

				attendant services and supports to an individual that exceed 150 percent of the

				average cost of providing nursing facility services to an individual who

				resides in the State and is eligible for such services under this title, as

				determined in accordance with criteria established by the Secretary.

								

									(B)

									Applicable percentage

									The Secretary shall

				establish a payment scale for the expenditures described in subparagraph (A) so

				that the Federal financial participation for such expenditures gradually

				increases from 70 percent to 90 percent as such expenditures increase.

								

								(3)

								Specification of order of selection for expenditures

								In order to receive the

				amounts described in paragraph (2), a State shall—

								

									(A)

									develop, in collaboration

				with the individuals and representatives described in subsection (b)(1) and

				pursuant to guidelines established by the Secretary, criteria to identify and

				select the expenditures submitted under that paragraph; and

								

									(B)

									submit such criteria to the

				Secretary.

								.

				

					(b)

					Effective date

					The amendment made by

			 subsection (a) takes effect on October 1, 2005.

				

			II

			Promotion of systems change and capacity building

			

				201.

				Grants to promote systems change and capacity building

				

					(a)

					Authority to award grants

					

						(1)

						In general

						The Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall award grants to eligible States to carry out the activities described in

			 subsection (b).

					

						(2)

						Application

						In order to be eligible for a

			 grant under this section, a State shall submit to the Secretary an application

			 in such form and manner, and that contains such information, as the Secretary

			 may require.

					

					(b)

					Permissible activities

					A State that receives a grant

			 under this section may use funds provided under the grant for any of the

			 following activities, focusing on areas of need identified by the State and the

			 Consumer Task Force established under subsection (c):

					

						(1)

						The development and

			 implementation of the provision of community-based attendant services and

			 supports under section

			 1936 of the Social Security

			 Act (as added by section 101(b) and amended by sections 102 and 103)

			 through active collaboration with—

						

							(A)

							individuals with

			 disabilities;

						

							(B)

							elderly individuals;

						

							(C)

							representatives of such

			 individuals; and

						

							(D)

							providers of, and advocates

			 for, services and supports for such individuals.

						

						(2)

						Substantially involving

			 individuals with significant disabilities and representatives of such

			 individuals in jointly developing, implementing, and continually improving a

			 mutually acceptable comprehensive, effectively working statewide plan for

			 preventing and alleviating unnecessary institutionalization of such

			 individuals.

					

						(3)

						Engaging in system change and

			 other activities deemed necessary to achieve any or all of the goals of such

			 statewide plan.

					

						(4)

						Identifying and remedying

			 disparities and gaps in services to classes of individuals with disabilities

			 and elderly individuals who are currently experiencing or who face substantial

			 risk of unnecessary institutionalization.

					

						(5)

						Building and expanding system

			 capacity to offer quality consumer controlled community-based services and

			 supports to individuals with disabilities and elderly individuals, including

			 by—

						

							(A)

							seeding the development and

			 effective use of community-based attendant services and supports cooperatives,

			 independent living centers, small businesses, microenterprises and similar

			 joint ventures owned and controlled by individuals with disabilities or

			 representatives of such individuals and community-based attendant services and

			 supports workers;

						

							(B)

							enhancing the choice and

			 control individuals with disabilities and elderly individuals exercise,

			 including through their representatives, with respect to the personal

			 assistance and supports they rely upon to lead independent, self-directed

			 lives;

						

							(C)

							enhancing the skills,

			 earnings, benefits, supply, career, and future prospects of workers who provide

			 community-based attendant services and supports;

						

							(D)

							engaging in a variety of

			 needs assessment and data gathering;

						

							(E)

							developing strategies for

			 modifying policies, practices, and procedures that result in unnecessary

			 institutional bias or the overmedicalization of long-term services and

			 supports;

						

							(F)

							engaging in interagency

			 coordination and single point of entry activities;

						

							(G)

							providing training and

			 technical assistance with respect to the provision of community-based attendant

			 services and supports;

						

							(H)

							engaging in—

							

								(i)

								public awareness

			 campaigns;

							

								(ii)

								facility-to-community

			 transitional activities; and

							

								(iii)

								demonstrations of new

			 approaches; and

								

									(I)

									engaging in other systems

			 change activities necessary for developing, implementing, or evaluating a

			 comprehensive statewide system of community-based attendant services and

			 supports.

								

						(6)

						Ensuring that the activities

			 funded by the grant are coordinated with other efforts to increase personal

			 attendant services and supports, including—

						

							(A)

							programs funded under or

			 amended by the Ticket to Work and Work Incentives Improvement Act of 1999

			 (Public Law

			 106–170;

			 113

			 Stat. 1860);

						

							(B)

							grants funded under the

			 Families of Children With Disabilities Support Act of 2000 (42 U.S.C. 15091 et

			 seq.); and

						

							(C)

							other initiatives designed to

			 enhance the delivery of community-based services and supports to individuals

			 with disabilities and elderly individuals.

						

						(7)

						Engaging in transition

			 partnership activities with nursing facilities and intermediate care facilities

			 for the mentally retarded that utilize and build upon items and services

			 provided to individuals with disabilities or elderly individuals under the

			 medicaid program under title XIX of the Social

			 Security Act, or by Federal, State, or local housing agencies,

			 independent living centers, and other organizations controlled by consumers or

			 their representatives.

					

					(c)

					Consumer Task Force

					

						(1)

						Establishment and duties

						To be eligible to receive a

			 grant under this section, each State shall establish a Consumer Task Force

			 (referred to in this subsection as the Task Force) to assist the

			 State in the development, implementation, and evaluation of real choice systems

			 change initiatives.

					

						(2)

						Appointment

						Members of the Task Force

			 shall be appointed by the Chief Executive Officer of the State in accordance

			 with the requirements of paragraph (3), after the solicitation of

			 recommendations from representatives of organizations representing a broad

			 range of individuals with disabilities, elderly individuals, representatives of

			 such individuals, and organizations interested in individuals with disabilities

			 and elderly individuals.

					

						(3)

						Composition

						

							(A)

							In general

							The Task Force shall

			 represent a broad range of individuals with disabilities from diverse

			 backgrounds and shall include representatives from Developmental Disabilities

			 Councils, Mental Health Councils, State Independent Living Centers and

			 Councils, Commissions on Aging, organizations that provide services to

			 individuals with disabilities and consumers of long-term services and

			 supports.

						

							(B)

							Individuals with disabilities

							A majority of the members of

			 the Task Force shall be individuals with disabilities or representatives of

			 such individuals.

						

							(C)

							Limitation

							The Task Force shall not

			 include employees of any State agency providing services to individuals with

			 disabilities other than employees of entities described in the

			 Developmental Disabilities Assistance and Bill of

			 Rights Act of 2000 (42 U.S.C. 15001 et seq.).

						

					(d)

					Annual report

					

						(1)

						States

						A State that receives a grant

			 under this section shall submit an annual report to the Secretary on the use of

			 funds provided under the grant in such form and manner as the Secretary may

			 require.

					

						(2)

						Secretary

						The Secretary shall submit to

			 Congress an annual report on the grants made under this section.

					

					(e)

					Authorization of appropriations

					

						(1)

						In general

						There is authorized to be

			 appropriated to carry out this section, $50,000,000 for each of fiscal years

			 2006 through 2008.

					

						(2)

						Availability

						Amounts appropriated to carry

			 out this section shall remain available without fiscal year limitation.

					

				202.

				Demonstration project to enhance coordination of care under the

			 medicare and medicaid programs for non-elderly dual eligible

			 individuals

				

					(a)

					Definitions

					In this section:

					

						(1)

						Non-elderly dually eligible individual

						The term non-elderly

			 dually eligible individual means an individual who—

						

							(A)

							has not attained age 65;

			 and

						

							(B)

							is enrolled in the medicare

			 and medicaid programs established under titles XVIII and XIX, respectively, of

			 the Social Security Act

			 (42 U.S.C.

			 1395 et seq., 1396 et seq.).

						

						(2)

						Project

						The term project

			 means the demonstration project authorized to be conducted under this

			 section.

					

						(3)

						Secretary

						The term

			 Secretary means the Secretary of Health and Human Services.

					

					(b)

					Authority to conduct project

					The Secretary shall conduct a

			 project under this section for the purpose of evaluating service coordination

			 and cost-sharing approaches with respect to the provision of community-based

			 services and supports to non-elderly dually eligible individuals.

				

					(c)

					Requirements

					

						(1)

						Number of participants

						Not more than 5 States may

			 participate in the project.

					

						(2)

						Application

						A State that desires to

			 participate in the project shall submit an application to the Secretary, at

			 such time and in such form and manner as the Secretary shall specify.

					

						(3)

						Duration

						The project shall be

			 conducted for at least 5, but not more than 10 years.

					

					(d)

					Evaluation and report

					

						(1)

						Evaluation

						Not later than 1 year prior

			 to the termination date of the project, the Secretary, in consultation with

			 States participating in the project, representatives of non-elderly dually

			 eligible individuals, and others, shall evaluate the impact and effectiveness

			 of the project.

					

						(2)

						Report

						The Secretary shall submit a

			 report to Congress that contains the findings of the evaluation conducted under

			 paragraph (1) along with recommendations regarding whether the project should

			 be extended or expanded, and any other legislative or administrative actions

			 that the Secretary considers appropriate as a result of the project.

					

					(e)

					Authorization of appropriations

					There are authorized to be

			 appropriated such sums as are necessary to carry out this section.

				

